Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen (US2020/0273642). 
Regarding claim 1, Yen teaches a keyswitch support connection structure, comprising: a bottom plate portion 110Q, the bottom plate portion having a bottom surface (L), an upper surface (T) opposite to the bottom surface, and a joining hole 115K passing through the bottom surface and the upper surface; and a joining portion 120Q, the joining portion and the joining hole being firmly engaged with each other, the joining portion having a wing portion 121Q (section that is parallel with the bottom plate 110Q) protruding from the bottom surface and extending parallel to the bottom surface of the bottom plate portion, the joining portion and the bottom plate portion jointly forming or the joining portion alone forming a support connection portion on the upper surface (Fig. 7a).
Regarding claim 2, Yen teaches the keyswitch support connection structure, a keyswitch support 400a being rotatably connected with the support connection portion relative to a rotation axis, wherein the wing portion (121Q or 121G) extends perpendicular to the rotation axis on the bottom surface (Fig. 5A).
Regarding claim 3, Yen teaches the keyswitch support connection structure, a  keyswitch support 400a being rotatably connected with the support connection portion relative to a rotation axis, wherein the wing portion 121Q (section that is parallel with the bottom plate 11Q) extends parallel to the rotation axis on the bottom surface (Figs. 1, 2, ,5a, 7a).  
Regarding claim 4, Yen teaches the keyswitch support connection structure, wherein the joining portion 120Q has a contacting surface closely adhering to the upper surface (T), and a projection 121Q of the contacting surface in a vertical direction perpendicular to the upper surface is located within a projection of the wing portion in the vertical direction (Fig.7a).  
Regarding claim 5, Yen teaches the keyswitch support connection structure further comprising a cantilever plate 114K, wherein the cantilever plate extends upward from the joining hole and has a holding structure, the joining portion encapsulates the holding structure, the cantilever plate has a fixed end and a free end, the cantilever plate is fixed to the bottom plate portion through the fixed end, Page 22 of 27and the holding structure is a necking portion of the cantilever plate and is located between the fixed end and the free end (annotated figure below).  

    PNG
    media_image1.png
    407
    361
    media_image1.png
    Greyscale



Regarding claim 6, Yen teaches the keyswitch support connection structure further comprising a cantilever plate 114U, wherein the cantilever plate has a holding structure 117U, the joining portion 120X encapsulates the holding structure, and the holding structure is a through hole passing through the cantilever plate parallel to the bottom plate portion (Fig. 8c and paragraph 145).  
Regarding claim 7, Yen teaches the keyswitch support connection structure further comprising a cantilever plate 114k, wherein the cantilever plate has a holding structure 114k, the joining portion 120Q encapsulates the holding structure, the support connection portion has a sliding slot, and the sliding slot extends in a first direction parallel to the bottom plate portion 110Q and has an opening for a keyswitch support to enter the sliding slot to be slidably connected with the support connection portion in the 
Regarding claim 8, Yen teaches the keyswitch support connection structure wherein the joining hole has two opposite side edges in the first direction, and the cantilever plate extends upward from one of the side edges which is closer to the opening than the other side edge.  

    PNG
    media_image2.png
    438
    347
    media_image2.png
    Greyscale

Regarding claim 9, Yen teaches the keyswitch support connection structure further comprising a protruding bridge portion 114K (right and left) connected across two sides of the joining hole, wherein the joining portion 120Q encapsulates the protruding bridge portion (Fig. 7a).  
Regarding claim 10, Yen teaches the keyswitch support connection structure wherein the cantilever plate 114k has two opposite outer edges (the protrusion 114k has Z shape with a multiple side edges) from the fixed end to the free end, the joining hole has two opposite side edges in a direction perpendicular to the first direction, and the two outer edges are connected with the two side edges respectively (Fig. 4A).  
Regarding claim 11, Yen teaches the keyswitch support connection structure wherein the joining portion 120Q has a rib 121Q (section that is parallel to the plate 110Q) extending parallel to the first direction (Fig. 7a).  
Regarding claim 12, Yen teaches the keyswitch support connection structure wherein the joining portion 120Q has a rib (upper section of the joining portion 120Q that is fixed on the upper surface (T)) on the upper surface (T) of Page 23 of 27the bottom plate 110Q, and the rib and a part of the wing portion jointly clamp the bottom plate portion up and down (Fig.7A).  
Regarding claim 13, Yen teaches a keyswitch support connection structure comprising: a bottom plate portion 110Q, the bottom plate portion having a joining hole; a joining structure 114k disposed at the joining hole, the joining structure comprising at least one cantilever plate 114k or at least one protruding bridge portion 114k, the cantilever plate being a single-planar structure, extending upward from the joining hole, and having a holding structure 114k, the protruding bridge portion being connected across two sides of the joining hole; and a joining portion 120Q, the joining portion and the joining hole being firmly engaging with each other, the joining portion encapsulating the at least one cantilever plate or the at least one protruding bridge portion, the joining portion comprising two hook portions, two opposite concave wall surfaces of the two hook portions jointly defining a shaft recess to form a support connection portion Fig. 5, annotated figure below and paragraphs 123-124).
Regarding claim 14, Yen teaches the keyswitch support connection structure wherein the joining portion encapsulates the protruding bridge portion, and a height of a 
Regarding claim 15, Yen teaches the keyswitch support connection structure wherein a height of a middle line for the holding structure is not higher than 50% of a height of the joining portion (annotated figure 5a below).
Regarding claim 16, Yen teaches the keyswitch support connection structure wherein the two hook portions are disposed opposite to each other at an interval in a first direction, the joining structure comprises two protruding bridge portions (left and right 114k), and the two protruding bridge portions protrude from an upper surface of the bottom plate portion and are disposed at an interval in the first direction to divide the joining hole into three portions in the first direction (annotated figure 7A below).   
.  

    PNG
    media_image3.png
    557
    525
    media_image3.png
    Greyscale

Regarding claim 17, Yen teaches the keyswitch support connection structure, wherein a connection interface where the protruding bridge Page 24 of 27portion and the joining hole 
Regarding claim 18, Yen teaches the keyswitch support connection structure wherein the two hook portions are disposed opposite to each other at an interval in a first direction, and the joining structure comprises one cantilever plate 114K (right side) and one protruding bridge portion 114K (left side) which are arranged an interval in the first direction (annotated figure below) .  
Regarding claim 19, Yen teaches the keyswitch support connection structure wherein the two hook portions are disposed opposite to each other at an interval in a first direction, the joining structure comprises two cantilever plates 114K which are arranged an interval in the first direction (annotated figure below).
Regarding claim 20, Yen teaches the keyswitch support structure comprising: a base 100K, comprising a keyswitch support connection structure 400; a keycap 300 disposed above the base; a first keyswitch support 400a connected to and between the keycap and the base; and a second keyswitch support 400a connected to and between the keycap and the base, the keycap being vertically movable relative to the base through the first keyswitch support and the second keyswitch support; wherein the keyswitch support connection structure comprises: a bottom plate portion, the bottom plate portion having a joining hole 115K; a joining structure 114K disposed at the joining hole, the joining structure comprising at least one cantilever plate 114K or at least one protruding bridge portion, the cantilever plate being a single-planar structure, extending upward from the joining hole, and having a holding structure 114K, the protruding bridge portion being connected across two sides of the joining hole; and a joining portion 

    PNG
    media_image4.png
    582
    691
    media_image4.png
    Greyscale

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833